Appellate Case: 20-4131     Document: 010110670434         Date Filed: 04/13/2022     Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                                        PUBLISH
                                                                              April 13, 2022
                   UNITED STATES COURT OF APPEALS
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
                                  TENTH CIRCUIT


   UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

   v.                                                           No. 20-4131

   ANTOINE DWAYNE FRAZIER,

          Defendant - Appellant


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF UTAH
                       (D.C. No. 4:19-CR-00141-DN-1)


 John C. Arceci, Assistant Federal Public Defender (Virginia L. Grady, Federal Public
 Defender, with him on the briefs), Denver, Colorado, for Defendant-Appellant.

 Nathan H. Jack, Assistant United States Attorney (Andrea T. Martinez, Acting United
 States Attorney, and Ryan D. Tenney, Assistant United States Attorney, on the brief),
 Salt Lake City, Utah, for the Plaintiff-Appellee.


 Before TYMKOVICH, Chief Circuit Judge, SEYMOUR and EBEL Circuit Judges.


 SEYMOUR, Circuit Judge.

        Mr. Frazier appeals the district court’s denial of his motion to suppress evidence

 obtained during a roadside search of his vehicle in 2019. See United States v. Frazier,

 467 F. Supp. 3d 1144 (D. Utah 2020). He argues that the evidence was inadmissible
Appellate Case: 20-4131     Document: 010110670434          Date Filed: 04/13/2022      Page: 2



 against him because it was the fruit of a traffic stop that law enforcement officers

 impermissibly prolonged in violation of his Fourth Amendment right against

 unreasonable seizures. We agree and therefore reverse.

                                             I
                                        Background

        The parties do not dispute the basic sequence of events leading to the search of

 Mr. Frazier’s vehicle. On the morning of November 12, 2019, Trooper Adam Gibbs of

 the Utah Highway Patrol was working a stretch of Interstate 15 in Iron County. Posted in

 his usual spot in the median near mile marker 63, he was on the phone with a colleague

 when he noticed a black man headed north in a white SUV with Kansas plates. As it

 passed, the vehicle appeared to be “going a little fast,” about five miles per hour over the

 posted limit. Rec., vol. I at 119. Trooper Gibbs pulled out to follow. Over the next several

 miles, the trooper paced the vehicle at between four and eight miles faster than the posted

 limit and twice observed Mr. Frazier change lanes after signaling for less than the two

 seconds required under Utah law. The trooper also ran the plates to see if the vehicle had

 been reported stolen. Although it had not, the trooper turned on his flashers to pull over

 Mr. Frazier, who complied. It was 9:06 a.m.

        At 9:07 a.m., the trooper exited his cruiser and approached Mr. Frazier’s vehicle

 from the passenger side. As he did, he looked through the rear window and saw two bags,

 one of which was a duffle bag that “appeared to be somewhat new.” Rec., vol. I at 43–46.

 When the trooper reached the front of the vehicle, Mr. Frazier rolled down the window

 about four inches. The trooper asked him to roll it down more, and Frazier complied,

                                               2
Appellate Case: 20-4131     Document: 010110670434         Date Filed: 04/13/2022        Page: 3



 rolling the window down another inch or two. As the two began to talk, the trooper

 noticed a bottle of spray deodorizer in the center console. When Mr. Frazier handed over

 his driver’s license, the trooper noticed that it was from Iowa, although Mr. Frazier

 appeared to have an ID from another state in his wallet. When the trooper inquired about

 it, Mr. Frazier showed that it was an identification card from neighboring Missouri and

 bore the same information as his Iowa license. Mr. Frazier then handed over the vehicle’s

 registration, which showed that it was a rental. When the trooper asked for the rental

 agreement, however, Mr. Frazier struggled to find it. As he searched, Gibbs asked about a

 bottle he saw among some trash in the passenger seat. Frazier handed it to him. Seeing

 that it was only ginger beer, Gibbs handed it back.

        At this point, Trooper Gibbs broke from the conversation for a moment to peer

 into the back of Mr. Frazier’s vehicle. When he returned, Mr. Frazier was on his phone

 looking up the rental company’s confirmation. As he did, the trooper asked Frazier where

 he was coming from. After a momentary pause, Mr. Frazier said he was coming from his

 sister’s residence in California. When the trooper repeated the question, Mr. Frazier

 looked up from his phone, repeated his answer, and told the trooper that he had found the

 contact number for the company. Mr. Frazier then attempted to hand the phone over so

 the trooper could call and verify the rental, but the trooper cut him off, saying, “Why

 don’t you come on back here and we’ll give them a call, if you don’t mind coming back

 to my car real quick?” Trooper’s Bodycam, 09:09:18. When Mr. Frazier declined, the

 trooper cut him off again, this time to ask Mr. Frazier how long he had been at his



                                              3
Appellate Case: 20-4131     Document: 010110670434          Date Filed: 04/13/2022      Page: 4



 sister’s. Mr. Frazier paused for a moment and then asked the trooper why he was asking

 these questions, to which the trooper responded, “Because I ask everyone the same

 questions.” Id. at 09:09:30. After another pause, Mr. Frazier asked again if the trooper

 wanted the rental company’s phone number. The trooper said he did and began taking

 down the information. As he did, he asked if the rental company had sent him an email

 with the agreement. Mr. Frazier said he had been in the rental for a month because his car

 was in a wreck. The trooper then asked for Mr. Frazier’s phone number and social

 security information. As the trooper jotted down the information, Mr. Frazier turned back

 to his phone. After the trooper finished, and while Frazier was still looking at his phone,

 the trooper abruptly asked him where in California he had been. After a beat, Mr. Frazier

 looked up and said he had been in Los Angeles.

        The trooper returned to his cruiser at about 9:11 a.m. Significantly, however, he

 did not begin the standard procedures necessary to issue a citation. Instead, he

 immediately began trying to contact Deputy Shawn Peterson, a canine handler with the

 local sheriff’s office, so he could come to the scene and perform a dog sniff of the

 vehicle. At first, the trooper tried contacting the deputy via the instant-messaging system

 on his vehicle’s computer. When the deputy failed to respond to several messages,

 Trooper Gibbs tried to call him on the radio. When the deputy again failed to respond, the

 trooper asked dispatch to locate him and send him to the scene.

        Around 9:14 a.m., Trooper Gibbs began filling out the citation. About a minute

 later, Deputy Peterson called back and, after a brief exchange, said he was on his way.



                                              4
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022        Page: 5



 The trooper then continued to work on the citation until about 9:18 a.m., when he asked

 dispatch to run a criminal-history check on Mr. Frazier. Immediately following the

 exchange with dispatch, at about 9:19 a.m., the trooper logged into DEASIL, a database

 of information gleaned from the Drug Enforcement Administration’s national network of

 license-plate readers. As explained by the trooper, the DEASIL system consists of a

 network of surveillance cameras placed on roadways around the country. When a vehicle

 passes through a node on the network, its license plate is automatically scanned into the

 database, allowing law enforcement to see where a vehicle has been and when. In Mr.

 Frazier’s case, the DEASIL system had recorded his vehicle heading west on Interstate

 70 in Kansas on November 9. Now, just three days later, he was in Utah, headed in the

 opposite direction.

        Following the DEASIL search, at about 9:21 a.m., the trooper called the rental

 company, which confirmed that Mr. Frazier was the vehicle’s authorized lessee and

 corroborated his prior statement that he had been renting the vehicle for about a month.

 The exchange took about two minutes.

        At 9:22 a.m., while the trooper was on the phone with the rental company, Deputy

 Peterson arrived at the scene. Shortly after his arrival, as the trooper looked on, the

 deputy directed Mr. Frazier to exit the vehicle and then conducted a pat-down search.

 Upon finding a knife in Mr. Frazier’s waistband, Deputy Peterson instructed Mr. Frazier

 to wait by the side of the road about 20 yards away from the vehicle. Around 9:24 a.m.,

 the deputy had his dog sniff the vehicle. After the sniff was complete at 9:26 a.m.,



                                               5
Appellate Case: 20-4131     Document: 010110670434          Date Filed: 04/13/2022      Page: 6



 Deputy Peterson told the trooper that the dog had alerted on the vehicle, indicating the

 likely presence of contraband.

        As Deputy Peterson relayed the news about the dog’s alert, a dispatcher contacted

 Trooper Gibbs with the results of his records request: Mr. Frazier had pleaded guilty to

 manslaughter in 2006 but had no other criminal history since then. The trooper decided to

 move Mr. Frazier to the patrol car while he and Deputy Peterson searched the vehicle.

 Before doing so, however, they conducted another pat-down and found a .22 caliber

 pistol in Mr. Frazier’s pants pocket. The officers then placed Mr. Frazier under arrest for

 being a felon in possession of a firearm and proceeded to search the vehicle. The duffle

 bag held only clothes and hygiene items, but the smaller bag held fentanyl pills and a kilo

 of cocaine.

        A month after Mr. Frazier’s arrest, the government indicted him on charges of

 possession of fentanyl with intent to distribute in violation of 21 U.S.C. § 841(a)(1);

 possession of cocaine with intent to distribute in violation of 21 U.S.C. § 841(a)(1); and

 possession of a firearm in furtherance of a drug trafficking offense in violation of 18

 U.S.C. § 924(c)(1)(A). Shortly thereafter, Mr. Frazier filed a motion to suppress, arguing

 that the trooper had improperly prolonged the traffic stop to facilitate a dog sniff and

 thereby obtain probable cause to search his vehicle.

        At the ensuing evidentiary hearing, Trooper Gibbs testified that he began to

 suspect that Mr. Frazier was carrying drugs early in the traffic stop based on the duffle

 bag in the cargo area, the “deceitful” way Mr. Frazier answered questions, and a belief



                                               6
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022     Page: 7



 that he was trying to hide odors in his vehicle. Rec., vol. I at 57. The trooper said he

 found the duffle bag suspicious because, in his five years working traffic enforcement

 and drug interdiction, he had seen “a lot of large loads of narcotic that have just been one

 duffle bag sitting in the back.” Id. at 46. He said he found Mr. Frazier’s answers

 suspicious because he seemed to be pausing after questions, as if to “come up with the

 right answer but not necessarily the simple, correct answer.” Id. at 57–58. As for his

 belief that Mr. Frazier was trying to mask odors in his car, the trooper cited Mr. Frazier’s

 failure to roll the window all the way down and the air freshener he had seen in the center

 console, although he conceded on cross examination that he smelled neither air freshener

 nor contraband during the several minutes he spent interacting with Mr. Frazier through

 the window. The trooper further testified that the DEASIL records heightened these

 suspicions because quick turnarounds after distant car rides are, based on his training and

 experience, consistent with drug trafficking.

        Following the hearing, the district court issued a written order denying Mr.

 Frazier’s motion to suppress. Mr. Frazier then entered a conditional guilty plea, leading to

 the instant appeal. “When reviewing the denial of a motion to suppress, we view the

 evidence in the light most favorable to the government, accept the district court’s findings

 of fact unless they are clearly erroneous, and review de novo the ultimate question of

 reasonableness under the Fourth Amendment.” United States v. Mayville, 955 F.3d 825,

 829 (10th Cir. 2020) (quoting United States v. McNeal, 862 F.3d 1057, 1061 (10th Cir.

 2017)).



                                                 7
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022     Page: 8



                                              II
                                          Discussion

        The Fourth Amendment guarantees a person’s right to be free from “unreasonable

 searches and seizures.” U.S. Const. amend. IV. Because a traffic stop is a seizure for

 constitutional purposes, it is subject to the Fourth Amendment’s reasonableness

 standard. United States v. Cortez, 965 F.3d 827, 833 (10th Cir. 2020). To be reasonable, a

 traffic stop must be justified at its inception and the officer’s actions must be “reasonably

 related in scope” to the “mission of the stop.” Id. (quoting Mayville, 955 F.3d at 829).

        In Rodriguez v. United States, 575 U.S. 348 (2015), the Supreme Court explained

 that an officer’s authority to seize the occupants of a vehicle ends when “tasks tied to the

 traffic infraction are—or reasonably should have been—completed.” Id. at 354.

 Reasonableness in this context is defined by what the officer actually does. Id. at 357. “If

 an officer can complete traffic-based inquiries expeditiously, then that is the amount of

 ‘time reasonably required to complete [the stop’s] mission.’” Id. (alteration in original)

 (quoting Illinois v. Caballes, 543 U.S. 405, 407 (2005)). An officer may conduct certain

 unrelated inquiries during the stop, but he may not do so in a way that prolongs it absent

 the reasonable suspicion ordinarily required to detain an individual. Id. at 355.

        Under Rodriguez, therefore, an unlawful seizure occurs when an officer (1) diverts

 from the traffic-based mission of the stop to investigate ordinary criminal conduct, (2) in

 a way that “prolongs” (i.e., adds time to) the stop, and (3) the investigative detour is

 unsupported by any independent reasonable suspicion. See id. at 357–58; Mayville, 955

 F.3d at 829–30. Even de minimis delays caused by unrelated inquiries violate the Fourth


                                               8
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022        Page: 9



 Amendment in the absence of reasonable suspicion. Mayville, 955 F.3d at 830 (citing

 Rodriguez, at 355–57).

        Mr. Frazier does not contest the validity of the initial stop, arguing instead that the

 trooper impermissibly prolonged the traffic stop in two ways: first, by spending several

 minutes trying to arrange the dog sniff before beginning to work on the citation, and then

 by interrupting his work on the citation to search the DEASIL database. Under

 Rodriguez, our task is to determine whether these activities diverted from the traffic-

 based mission of the stop in a way that prolonged it and, if so, whether the trooper had

 the reasonable suspicion necessary to justify the investigative detours when they

 occurred.1

                                              A.

        Although the district court held otherwise, we think it clear that the trooper’s

 efforts to arrange for a dog sniff diverted from the traffic-based mission of the stop and

 thereby extended its duration. The government does not argue to the contrary, and for

 good reason. The reasonableness of a seizure depends on “what the police in fact do.”

 Rodriguez, 575 U.S. at 357. And each minute that the trooper spent arranging the dog




        1
         Mr. Frazier also argues that the trooper unreasonably prolonged the stop when he
 ceased to work on the citation a third time so he could watch Deputy Peterson carryout
 the dog sniff. We need not address this claim, however. The government concedes that,
 given the district court’s findings regarding the timeline of events, Mr. Frazier’s detention
 was unlawful at that point unless supported by a reasonable suspicion of criminal
 conduct. See Aple. Br. at 49 n.8.


                                               9
Appellate Case: 20-4131     Document: 010110670434          Date Filed: 04/13/2022     Page: 10



  sniff was time the citation-related tasks went unaddressed. Consequently, his actions

  necessarily prolonged the stop.2

         The government contends instead that the investigative delay caused by the

  trooper’s effort to arrange the dog sniff was nevertheless permissible because he had

  already developed a reasonable suspicion of drug trafficking at that point. We disagree.

  Reasonable suspicion requires a “particularized and objective basis for suspecting

  criminal conduct under a totality of the circumstances.” Cortez, 965 F.3d at 834 (quoting

  United States v. Pettit, 785 F.3d 1374, 1379 (10th Cir. 2015)). “While reasonable

  suspicion cannot be based upon a mere hunch, it also need not rise to the level required

  for probable cause, and it falls considerably short of satisfying a preponderance of the

  evidence standard.” United States v. Kitchell, 653 F.3d 1206, 1219 (10th Cir. 2011). The

  government bears the burden of satisfying this standard, but it is not an onerous one. Id.

         The district court identified several circumstances supporting its conclusion that

  the trooper had reasonable suspicion that Mr. Frazier was engaged in criminal activity.

  For reasons discussed in further detail below, we consider only those facts known to the


         2
           We recognize that our holding is at odds with the Fourth Circuit’s decision in
  United States v. Hill, in which the court declined to disturb the district court’s “factual
  finding” that an officer’s call for a canine unit “did not extend the time period of the
  stop.” 852 F.3d 377, 384 (4th Cir. 2017). The court’s reasoning on that point, however, is
  hard to reconcile with Rodriguez’s teaching that if traffic-related tasks can be completed
  expeditiously, then that is the amount of time reasonably required to complete the stop.
  See United States v. Green, 897 F.3d 173, 182 (3d Cir. 2018) (describing Hill’s holding
  as “far from obvious under the reasoning of Rodriguez”). We believe our conclusion is
  more consistent with the Court’s instruction.



                                              10
Appellate Case: 20-4131         Document: 010110670434         Date Filed: 04/13/2022      Page: 11



  trooper at the point he diverted from his traffic-based mission to arrange the dog sniff.

  See Green, 897 F.3d at 179 (“After determining when the stop was extended . . . we can

  assess whether the facts available to [the officer] at that time were sufficient to establish

  reasonable suspicion that Green was involved in drug trafficking.” (emphasis added)).

            1. The Duffle Bag

            The district court credited the trooper’s testimony that the duffle bag he saw in the

  back of Mr. Frazier’s vehicle was indicative of drug trafficking. Given the specialized

  training and experience that law enforcement officers have, we generally defer to their

  ability to distinguish between innocent and suspicious behavior, but deference becomes

  inappropriate “when an officer relies on a circumstance incorrigibly free of associations

  with criminal activity.” United States v. Santos, 403 F.3d 1120, 1133 (10th Cir. 2005).

  The government does not defend the district court’s reliance on this factor, and we

  conclude as we have in the past that the presence of a bag in a vehicle adds nothing to the

  reasonable suspicion calculus. See id. at 1124, 1133 (declining to give any weight to the

  presence of a new, locked suitcase in the defendant’s trunk). It is merely evidence of

  travel.

            2. The Window and the Air Freshener

            The district court credited the trooper’s testimony that the presence of the air

  freshener in the console and Mr. Frazier’s failure to completely roll down his window

  suggested that Mr. Frazier was trying to hide odors emanating from the vehicle. In doing

  so, however, it appears the court failed to fully consider the trooper’s testimony that he



                                                  11
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022      Page: 12



  never smelled any deodorizer or contraband, even though he was perched over the open

  window during the entire exchange. While the strong smell of air freshener may support

  reasonable suspicion because it may indicate an effort to disguise the smell of

  contraband, see, e.g., United States v. Sanchez-Valderuten, 11 F.3d 985, 989 (10th Cir.

  1993), no such inference can be drawn from the presence of an air freshener bottle that

  does not appear to have been in use.

         We are similarly unimpressed with the fact that Mr. Frazier did not completely roll

  down his window. Although a refusal to open a window might support a finding of

  reasonable suspicion in some circumstances, see United States v. Ludlow, 992 F.2d 260,

  261–62, 264–66 (10th Cir. 1993), we are not persuaded that it does here. Unlike in

  Ludlow, where weather was not a factor, here it was a brisk 44 degrees on the morning in

  question. Moreover, although the window was not completely open, it was open wide

  enough to carry on a conversation and hand objects back and forth without difficulty.

  Even before he complied with the trooper’s request to open the window further, Mr.

  Frazier had opened the window wide enough that any inculpatory odors would have been

  readily detectable to an officer in Trooper Gibbs’s position. Given that the trooper

  smelled nothing, we do not think that a reasonable officer would have viewed the

  partially unrolled window as an effort to conceal the smell of contraband.

         The government also contends that Mr. Frazier’s failure to fully roll down his

  window was suspicious because “it could have appeared as defiant behavior,” a rationale

  that neither the trooper nor the district court relied upon. See Aple. Br. at 25 n.4 (quoting



                                               12
Appellate Case: 20-4131     Document: 010110670434         Date Filed: 04/13/2022     Page: 13



  United States v. Ahmed, 825 Fed. App’x 589, 592 (10th Cir. 2020)). This interpretation is

  at odds with all other aspects of Mr. Frazier’s behavior, none of which can reasonably be

  described as defiant. Accordingly, we give this factor no weight.

        3. Mr. Frazier’s Response to Questioning

        The district court also cited the trooper’s belief that the way Mr. Frazier responded

  to routine questions suggested he had something to hide. The government argues that this

  was appropriate because we have held that “evasive answers” regarding one’s travel

  plans may support a finding of reasonable suspicion. Aple. Br. at 31 (citing United States

  v. Simpson, 609 F.3d 1140, 1150 (10th Cir. 2010); Sanchez-Valderuten, 11 F.3d at 989).

  Again, this allegedly suspicious behavior must be viewed in context.

        The first response cited by the government came after the trooper asked Mr.

  Frazier where he was traveling from. A moment before, the trooper had stepped away

  from the window, and when he returned, Mr. Frazier was on his phone trying to find the

  rental company’s contact information to prove he had authority to operate the vehicle.

  Trooper Gibbs’s question, therefore, came out of the blue while Mr. Frazier was busy

  trying to comply with a prior request. The ensuing pause lasted no longer than one would

  expect from anyone asked a question under such circumstances.

        The second supposedly suspicious response came just a few seconds later. As Mr.

  Frazier was responding to the trooper’s request to come back to the squad car, the trooper

  abruptly switched gears and asked Mr. Frazier how long he had been at his sister’s house.

  At this, Mr. Frazier paused briefly and then asked the trooper why he was asking these



                                              13
Appellate Case: 20-4131      Document: 010110670434         Date Filed: 04/13/2022      Page: 14



  questions. The trooper testified that this made him suspicious because Frazier was

  “answering questions with other questions.” Rec., vol. I at 57. This is a dubious ground

  for suspicion of criminal conduct. Officers may, in the name of officer safety and “to get

  a feel for what’s going on,” make limited inquiries into travel plans and the like, see

  Cortez, 965 F.3d at 839–40, but refusal to answer law enforcement questions cannot form

  the basis of reasonable suspicion, Santos, 403 F.3d at 1132 (citing Florida v. Bostick, 501

  U.S. 429, 437 (1991); Florida v. Royer, 460 U.S. 491, 498 (1983) (plurality); Brown v.

  Texas, 443 U.S. 47, 52–53 (1979)). Moreover, “many motorists, even innocent ones,

  might think it none of the trooper’s business how long” they spent at their sister’s house.

  See id. at 1131. If officers ask personal, seemingly irrelevant questions during traffic

  stops, it should be no surprise—let alone grounds for suspicion—when a motorist asks

  them why.

         The final interaction, in which the trooper asked Mr. Frazier where in California

  he was coming from, is equally flawed. Once again, the trooper interjected the question

  as an abrupt non sequitur while Mr. Frazier was distracted by his phone. Given the

  manner and timing of the question, the beat taken by Mr. Frazier as he turned his

  attention away from the phone and back to the trooper was therefore not suspicious; it

  was exactly how one would expect any driver to respond under the circumstances.

         Given the nature and context of Trooper Gibbs’s questions, it was unreasonable for

  the district court to rely on his conclusion that Mr. Frazier’s responses were indicative of

  deception. Our deference to law enforcement judgment extends to reasonable inferences



                                               14
Appellate Case: 20-4131      Document: 010110670434         Date Filed: 04/13/2022      Page: 15



  drawn from specific, articulable facts, not inchoate suspicions and unparticularized

  hunches. Simpson, 609 F.3d at 1146–47. Where we have credited a defendant’s alleged

  “evasiveness” regarding his travel plans, the officer was able to provide some objective

  grounds for his belief that the defendant was trying to hide criminal conduct. For example,

  in Sanchez-Valderuten, the officer asked about the defendant’s travel plans only for the

  defendant to go off on a tangent studded with wholly irrelevant information that was

  inconsistent with the route he was traveling. And the officer’s suspicions were further

  bolstered by the “very heavy smell” of air freshener and coffee, which the officer described

  as masking agents commonly used by drug traffickers. Sanchez-Valderuten, 11 F.3d at 987.

  Similarly, in Simpson, the officer knew that the defendant had a criminal history involving

  drug transportation, his trembling exhibited extreme nervousness, and he gave inconsistent

  answers regarding the timeline of his trip. See Simpson, 609 F.3d at 1147–48, 1151.

         Here, by contrast, Trooper Gibbs cited no meandering, inconsistent, or illogical

  answers. He cited only the duffle bag, the air freshener bottle, and the partially unrolled

  window, facts that were completely innocuous. Thus, at bottom, the trooper’s suspicion

  was based on nothing more than his own subjective interpretation of Mr. Frazier’s

  behavior, which was entirely consistent with that of a driver who, though distracted and

  mildly annoyed by an arguably invasive question, had absolutely nothing to hide. In other

  words, the trooper merely had a hunch. As such, his belief that Mr. Frazier’s responses

  were indicative of criminal conduct was not entitled to the deference it received from the

  district court.



                                               15
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022       Page: 16



         4.      Two IDs

         Next, the district court cited the fact that Mr. Frazier had a driver’s license from

  Iowa and an identification card from Missouri. Although the court referenced the two

  IDs, it did not explain how they added to reasonable suspicion. Nor is it obvious how

  they would. Mr. Frazier said that he spent time in both Missouri and Iowa, which are

  neighboring states, both IDs were valid, and both bore consistent information. Even the

  trooper testified that he did not think them suspicious once he saw that the Iowa card was

  genuine.

         The government’s effort to fill in the blanks is hardly convincing. Rather than tie

  the IDs to some particularized indicia of wrongdoing, the government merely cites the

  IDs as an “odd fact” that “could” have caused the trooper to suspect that something was

  “amiss” when considered together with his other observations. Aple. Br. at 38. This

  reasoning is far too flimsy to be afforded any weight. Although wholly innocent conduct

  may support a finding of reasonable suspicion when viewed alongside other factors, there

  must be a concrete reason to support that interpretation. United States v. Wood, 106 F.3d

  942, 948 (10th Cir. 1997). As neither the district court nor the government has supplied

  one, we afford no weight to the fact that Mr. Frazier had valid identification from two

  different states.

         5. Missing Rental Agreement

         Finally, the district court cited Mr. Frazier’s inability to find his rental agreement.

  This might have provided reasonable suspicion under other circumstances, but it is of no



                                                16
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022       Page: 17



  use to the government in this case. A driver’s inability to produce a rental agreement may

  justify continued detention for the purpose of investigating his authority to drive the

  vehicle, but it cannot justify continued detention for the purpose of investigating drug

  trafficking. United States v. Williams, 271 F.3d 1262, 1269–70 (10th Cir. 2001). Because

  Trooper Gibbs diverted from the stop’s initial mission to arrange for a dog sniff rather

  than to establish Mr. Frazier’s authority to drive the vehicle, Mr. Frazier’s inability to lay

  hands on the agreement can play no role in our reasonable suspicion analysis.

         6. Rental Car and Cross-Country Travel

         The government also asks us to consider the fact that Mr. Frazier was driving a

  rental car and traveling cross country, although these were not among the factors

  expressly relied upon by the district court. Neither is compelling.

         Generally, the fact that a vehicle has been rented, standing alone, does not add to

  reasonable suspicion unless there are specific facts that make the rental relevant or

  unusual. Compare United States v. Berg, 956 F.3d 1213, 1219–20 (10th Cir. 2020)

  (declining to give weight to vehicle’s rental status because use of a rental vehicle was not

  inconsistent with the defendant’s travel plans and the officer did not identify anything

  unusual about the rental in question), with Williams, 271 F.3d at 1270 (giving weight to

  vehicle’s rental status in part because it was rented in a city known to be a staging area

  for drug distribution and because defendant attempted to conceal that fact from law

  enforcement).




                                                17
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022       Page: 18



         The government leans heavily on United States v. Davis, 636 F.3d 1281 (10th Cir.

  2011), to support its assertion that a vehicle’s rental status may itself be suspicious, but

  other facts made the rental particularly noteworthy in that case. Specifically, like the

  defendant in Williams, 271 F.3d 1262, the defendant in Davis attempted to hide where he

  and his companions had rented the vehicle. See Davis, 636 F.3d at 1288–89, 1292.

  Moreover, the defendant “appeared agitated and nervous” when asked about the location

  of the car rental. Id. at 1291. Here, by contrast, the government points to nothing in the

  record other than the fact of the rental itself. Accordingly, the fact that the vehicle was

  rented adds little.

         Mr. Frazier’s travel plans, meanwhile, add nothing at all. Although we have held

  that “[i]mplausible travel plans can contribute to reasonable suspicion,” see Simpson, 609

  F.3d at 1149 (citing Santos, 403 F.3d at 1129), the government points to nothing about

  Mr. Frazier’s itinerary as it was known to Trooper Gibbs at this point in the stop to

  suggest that his travel plans were implausible or in any way inconsistent. Accordingly,

  absent other facts suggestive of criminal wrongdoing, we give no weight to the fact that

  Mr. Frazier was returning from a trip to the West Coast.

          7. Totality of the Circumstances

         Even when viewed in the aggregate, the factors discussed above are insufficient to

  establish reasonable suspicion. Stripped of those facts that must be disregarded as

  completely innocuous, we are left with the trooper’s hunch that Mr. Frazier was trying to

  hide something and the fact that he was driving a rental car. Reasonable suspicion is a



                                                18
Appellate Case: 20-4131     Document: 010110670434          Date Filed: 04/13/2022       Page: 19



  low bar, but it is not that low. Consequently, because the trooper lacked reasonable

  suspicion to extend the stop by several minutes to arrange for the dog sniff, Mr. Frazier’s

  seizure violated the Fourth Amendment.

                                              B.

         The government contends that our conclusion regarding the delay caused by

  Trooper Gibbs’s arrangement of the dog sniff does not end our inquiry because he

  developed reasonable suspicion a few minutes later when he conducted the DEASIL

  search and discovered the brevity of Mr. Frazier’s stay in California.3 The government

  asserts that the information gleaned from the search “can be used in the reasonable

  suspicion analysis” because the trooper conducted the query while waiting for dispatch to

  return the records he had requested. Aple. Br. at 40. Since that information was obtained

  during a period in which “Frazier would have been stopped anyway,” the government

  claims that it could not have added time to the stop and therefore did not violate

  Rodriguez.

         This argument is unavailing for two reasons. First, even if we were to assume that

  the DEASIL search did not itself violate Rodriguez, the government does not explain how




         3
           Alternatively, the government asserted for the first time at oral argument that
  even if Trooper Gibbs violated Rodriguez when he arranged the dog sniff, the
  exclusionary rule does not apply because the DEASIL search provided an “independent
  source” for the contested evidence. Not only is this argument too late, see United States v.
  Woodard, 5 F.4th 1148, 1160 (10th Cir. 2021), it is foreclosed by the government’s
  failure to show that the DEASIL search did not itself extend the traffic stop in violation
  of Rodriguez, see discussion infra Section II.B.2.


                                              19
Appellate Case: 20-4131       Document: 010110670434         Date Filed: 04/13/2022         Page: 20



  the information the trooper obtained could have any bearing on our reasonable suspicion

  analysis as it regards an earlier investigative detour. Second, the government has not

  carried its burden to show that the DEASIL search did not itself extend the traffic stop in

  violation of Rodriguez.

                                                1.

         Even if, as the government claims, the DEASIL search did not further extend the

  stop, it would not alter our decision because that search followed an earlier Rodriguez

  violation. In United States v. Green, the Third Circuit confronted a similar sequence of

  events. There, the officer pulled over the defendant for a traffic violation and engaged in

  a brief roadside conversation with him. 897 F.3d at 176–77. Upon returning to his cruiser,

  the officer immediately telephoned a colleague to share his suspicions regarding the

  driver. Eight minutes later, the officer returned to the defendant’s vehicle to issue a

  warning citation and the two engaged in additional conversation that arguably would

  have added to the officer’s suspicion. Id. at 177. As the defendant turned to walk back to

  his vehicle, the officer asked for his permission to search the car. Id. When the defendant

  declined, the officer instructed him to wait in his vehicle until further notice. About

  fifteen minutes later, a canine unit arrived and alerted on the defendant’s vehicle. A

  subsequent search turned up twenty pounds of heroin in the man’s trunk. Id. On appeal,

  the man challenged the search on the grounds that the officer had impermissibly extended

  the stop to facilitate the dog sniff.




                                               20
Appellate Case: 20-4131      Document: 010110670434           Date Filed: 04/13/2022      Page: 21



         After discussing Rodriguez and the various ways other courts had interpreted it,

  the Third Circuit proceeded by looking for the “Rodriguez moment,” i.e., the moment

  when the officer extended the stop by engaging in non-traffic inquiries. See id. at 179–83.

  Clearly, the court concluded, the officer extended the traffic stop when, after issuing a

  warning citation, he instructed the defendant to wait in his vehicle. “The key question,”

  was whether the “Rodriguez moment” occurred earlier, when the officer called his

  colleague rather than work on the citation. Id. at 81. If it did, “then nothing later in the

  stop [could] inform [the court’s] reasonable suspicion analysis,” including the

  conversation that occurred when the officer issued the citation. Id. at 181–82.4

         We think Rodriguez leads to the same conclusion in this case. Having determined

  that the trooper extended the stop when he arranged for the dog sniff, the question before

  us is whether the facts known to him at that moment established reasonable suspicion.

  Facts learned later in the investigation are irrelevant. Moreover, like the Third Circuit, we

  read Rodriguez as holding that when reasonable suspicion is lacking at the “Rodriguez

  moment,” seizure of the individual remains illegal from that point forward. See

  Rodriguez, 575 U.S. at 355 (“The seizure remains lawful only ‘so long as [unrelated]

  inquiries do not measurably extend the duration of the stop.’” (quoting Arizona v.

  Johnson, 555 U.S. 323, 333 (2009))). Consequently, even if the DEASIL search itself did




         4
          Ultimately, the Third Circuit concluded that, unlike Trooper Gibbs, the officer
  did have reasonable suspicion when he prolonged the traffic stop at the time of his
  investigative detour. As a result, the court had “no need to address the possible
  implications of a later ‘Rodriguez moment.’” Green, 897 F.3d at 182.

                                                21
Appellate Case: 20-4131       Document: 010110670434         Date Filed: 04/13/2022       Page: 22



  not add time to the stop, it would not matter because the initial illegal seizure was

  ongoing.

           Our decision in United States v. Gurule, 935 F.3d 878 (10th Cir. 2019), on which

  the government relies, is not to the contrary. In that case, we held that the officer did not

  violate Rodriguez because it was his conduct with respect to his traffic-based mission that

  prolonged the stop, not his investigative actions. There, however, the traffic-based delay

  had not followed an earlier Rodriguez violation, as happened here. Thus, Gurule provides

  no support for the government’s proposition that, when an officer undertakes an

  unjustified investigative detour, there is no Fourth Amendment violation if he can supply

  the missing reasonable suspicion by way of further investigation that does not itself

  prolong the traffic stop.

                                                2.

           We decline to consider the information gleaned from the DEASIL search for the

  additional reason that the government has failed to show that search was not itself an

  investigative detour that added time to the traffic stop. The government’s argument, that

  the search did not violate Rodriguez because it neither exceeded the scope of the stop’s

  traffic-based mission nor extended its duration, does not withstand scrutiny on either

  point.

           To start with, the DEASIL search plainly exceeded the scope of the stop’s traffic-

  based mission. “Beyond determining whether to issue a traffic ticket, an officer’s mission

  includes ‘ordinary inquiries incident to [the traffic] stop.’” Rodriguez, 575 U.S. at 355



                                                22
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022       Page: 23



  (alteration in original) (quoting Caballes, 543 U.S. at 408). This includes activities with a

  “close connection to roadway safety,” such as checking the driver’s license, determining

  whether there are outstanding warrants against the driver, and inspecting the automobile’s

  registration and proof of insurance. Id. at 355, 356. Searching a Drug Enforcement

  Administration database to establish when and where a person traveled days earlier is

  plainly not such an inquiry. See Rec., vol. I at 80 (Trooper Gibbs testifying that he

  consults the database when he is “suspicious of criminal activity”). Because a DEASIL

  search is aimed at detecting evidence of ordinary wrongdoing rather than ensuring the

  safe operation of vehicles on the road, see Rodriguez, 575 U.S. at 355–56, the trooper

  clearly diverted from his traffic-based mission when he ceased working on the citation to

  consult the database.

         The government has also failed to show that this diversion did not prolong the

  stop. It is not enough that the search occurred before dispatch returned the records. Under

  Rodriguez, it makes no difference whether an investigative detour occurs before or after

  the completion of the stop’s traffic-based mission. The question is whether the stop

  would have ended sooner had the officer continued to work diligently on the traffic-

  related tasks rather than pursue an unrelated investigation. See id. at 357 (“If an officer

  can complete traffic-based inquiries expeditiously, then that is the amount of ‘time

  reasonably required to complete [the stop’s] mission.’” (alteration in original) (quoting

  Caballes, 543 U.S. at 407)). Thus, the government must show not only that the search

  occurred during a period when Mr. Frazier would have been seized anyway, it must also



                                               23
Appellate Case: 20-4131      Document: 010110670434          Date Filed: 04/13/2022      Page: 24



  show that that the stop would not have ended sooner had the trooper forgone the search

  and instead continued to work diligently on traffic-related tasks. It has failed to do so.

         The trooper requested the records at 9:18 a.m. and dispatch returned the results at

  9:27 a.m. They only way to show that the DEASIL search did not “add time” to the stop

  for Rodriguez purposes would be to show that, had the trooper continued to work

  diligently on his remaining traffic-related tasks, he not only would have completed them

  within that nine-minute interval, he would have done so with sufficient time to also

  complete the DEASIL search, which itself took two minutes. The government has

  pointed to no such evidence; therefore, it has not carried its burden to show that the

  trooper executed the DEASIL search in a manner that complied with the Fourth

  Amendment.

                                             III
                                          Conclusion

         Trooper Gibbs departed from the traffic-based mission of the stop by arranging the

  dog sniff, an investigative detour that was unsupported by reasonable suspicion and that

  added time to the stop in violation of Rodriguez. Mr. Frazier’s seizure was thereafter in

  violation of the Fourth Amendment. The trooper’s consultation of the DEA database, a

  second investigative detour, only aggravated that ongoing violation. Accordingly, the

  evidence discovered because of that seizure is tainted by its unlawfulness and is

  inadmissible. Wong Sun v. United States, 371 U.S. 471, 484–86 (1963).

         We REVERSE the district court’s denial of Mr. Frazier’s motion to suppress.




                                               24